Citation Nr: 1105141	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to February 
1972.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO).  Jurisdiction of the case was 
subsequently transferred to the RO in Indianapolis, Indiana.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds this appeal must be remanded for a new VA examination with 
respect to his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

Historically, service connection for the Veteran's bilateral pes 
planus was granted by a May 1972 rating decision and a 10 percent 
evaluation was assigned under Diagnostic Code 5276, effective 
from February 3, 1972.  See 38 C.F.R. § 4.73, Diagnostic Code 
5276 (2010).

Although a VA examination was provided in August 2006 which 
addressed the severity of the Veteran's foot disability, the 
clinical findings of that examination report are now over 4 years 
old.  In addition, there are no recent VA or private medical 
records in the claims file that provide sufficient detail to 
determine the severity of the Veteran's foot disability under the 
applicable rating criteria.  To adjudicate the severity of the 
Veteran's foot disability without more current clinical findings 
would be in error.

Furthermore, the Board finds that the August 2006 VA examination 
is inadequate in that the VA examiner failed to account for the 
symptomatology of the Veteran's foot disorder in sufficient 
detail so as to allow the Board to determine the appropriate 
evaluation for the Veteran's service-connected disorders based on 
the medical evidence currently of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is 
prohibited from substituting its own medical judgment in place of 
the opinions of competent medical professionals).  In this 
regard, it is noted that there was no indication as to the 
existence of any and all of relevant symptomatology of the 
Veteran's bilateral pes planus, specifically to include weight 
bearing line being over or medial to the great toe; inward bowing 
of the tendo Achilles; pain on manipulation and use of the feet; 
objective evidence of marked deformity (pronation, abduction, 
etc.); pain on manipulation and use accentuated; indication of 
swelling on use; characteristic callosities; marked pronation; 
extreme tenderness of the plantar surfaces of the feet; marked 
inward displacement; and severe spasm of the "tendo Achilles" 
on manipulation, not improved by orthopedic shoes or appliances.  

Accordingly, as there are no current treatment records in the 
claims file and the findings from the August 2006 VA examination 
does not reflect sufficient detail as to the current state of the 
Veteran's foot disability, a new examination is warranted to 
determine the current extent and severity of the Veteran's 
service-connected bilateral pes planus.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before the 
Board contains insufficient medical information for evaluation 
purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his response, 
the RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claims; and (d) that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded 
an VA examination by the appropriate VA 
examiner to determine the current severity of 
his bilateral pes planus.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner, 
who must indicate in his or her report that 
same was available and reviewed.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.

The examiner must complete a full clinical 
evaluation of the Veteran's foot 
symptomatology, and indicate whether any of 
the following findings are present: weight 
bearing line being over or medial to the 
great toe; inward bowing of the tendo 
Achilles; pain on manipulation and use of the 
feet; objective evidence of marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; indication 
of swelling on use; characteristic 
callosities; marked pronation; extreme 
tenderness of the plantar surfaces of the 
feet; marked inward displacement; and severe 
spasm of the "tendo Achilles" on 
manipulation, not improved by orthopedic 
shoes or appliances.  If any of the above-
mentioned findings are negative, the examiner 
must so state.

A complete rationale for all opinions must be 
provided.  If the examiner cannot provide any 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for a scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, the 
RO must readjudicate the Veteran's claim, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit on appeal remains denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


